              Case 3:20-cr-01304-RBM Document 18 Filed 06/02/20 PageID.17 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Peny Ca�e (Modified)                                                                   Page I ofl


                                   UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                    V.                                          (For Offenses Committed On or After November I, 1987)


              DANIEL RODRIGUEZ-ZARATE                                           Case Number: 20CR1304-RBM

                                                                               Jessica Janet Oliva
                                                                               Defendant's Attorney


REGISTRATION NO. 07482508
THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Misdemeanor Information
     was found guilty to count(s)                                                                -o r-rn
     after a plea of not guilty.                                                                 _ ti,
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following a¥eniefs):
                                                                                                  � l>
Title & Section                  Nature of Offense                                                               Count Number{s)
8: 1325(a)(l)                    Improper Entry by an Alien (Misdemeanor)                                        1
 D The defendant has been found not guilty on count(s)                   -------------------
 IZJ Count(s) 1 of Felony Complaint                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                              IZl TIME SERVED                              D _________ days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, -�-----'---- charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                        Tuesday, June 2, 2020




                                                      JUN ·2 2020



Marshal's Copy                                                                                                           20CR1304-WQH
